___________

                                        No. 95-2585
                                        ___________

Nicholas Steven Smith,                       *
                                             *
              Appellant,                     *
                                             *   Appeal from the United States
     v.                                      *   District Court for the
                                             *   Eastern District of Missouri.
Teamsters Local Union, No. 688;              *
National Foods,                              *         [UNPUBLISHED]
                                             *
              Appellees.                     *


                                        ___________

                         Submitted:     March 6, 1996

                             Filed:     March 12, 1996
                                        ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     Nicholas      Steven Smith appeals from the district court's1 order
disposing     of   his    claims   of     employment    discrimination   and   unfair
representation.      Having carefully reviewed the record and the parties'
briefs, we conclude the judgment of the district court was correct.
Accordingly, we affirm.       See 8th Cir. R. 47B.


     A true copy.


              Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Edward L. Filippine, United States District
Judge for the Eastern District of Missouri.